 1326 NLRB No. 139NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify theExecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Dunbar Armored, Inc. and International Union,United Plant Guard Workers of America(UPGWA) and its Local 506.1  Case 4ŒCAŒ27245September 30, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENPursuant to a charge filed on June 26, 1998,2 the Act-ing General Counsel of the National Labor RelationsBoard issued a complaint and notice of hearing on July30, 1998, alleging that the Respondent has violated Sec-tion 8(a)(5) and (1) of the National Labor Relations Actby refusing the Union™s request to bargain following the
UPGWA™s certification in Case 4ŒRCŒ19348. (Official
notice is taken of the ﬁrecordﬂ in the representation pro-ceeding as defined in the Board™s Rules and Regula-tions, Secs. 102.68 and 102.69(g); Frontier Hotel, 265NLRB 343 (1982).)  The Respondent filed an answer,with affirmative defenses, admitting in part and denying
in part the allegations in the complaint.On August 28, 1998, the Acting General Counsel fileda Motion for Summary Judgment and Memorandum inSupport.  On August 31, 1998, the Board issued an order
transferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.
Thereafter, on September 22, 1998, the Charging Party
filed a Statement in Support of Motion for Summary
Judgment.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.3Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to rec-ognize and bargain, but attacks the validity of the certi-fication on the basis of the Board™s unit determination inthe representation proceeding.  The Respondent also
alleges that the Union is directly or indirectly affiliated
with the International Brotherhood of Teamsters, a nonŒ                                                       1  Herein individually called UPGWA and Local 506, respectively,and collectively called the Union.2 In its Motion for Summary Judgment and Memorandum in Sup-port, the Acting General Counsel states that ﬁ[T]here was only onecharge filed in Case 4-CAŒ27245 and it was both filed and served onJune 26, 1998.  The Second Amended Charge referred to by Respon-dent in its Answer involved Case 4ŒCAŒ27143 which is not the sub-ject of the instant Motion.ﬂ3 Member Hurtgen did not participate in the underlying representa-tion case.  He agrees for institutional reasons with this decision be-cause the Respondent has not raised any new matters in this proceed-ing.guard union, and therefore is not certifiable pursuant toSection 9(b)(3) of the Act, 29 U.S.C. §159(b)(3).4All representation issues raised by the Respondentwere or could have been litigated in the prior represen-tation proceeding.  The Respondent does not offer toadduce at a hearing any newly discovered and previ-ously unavailable evidence, nor does it allege any spe-cial circumstances that would require the Board to reex-amine the decisions made in the representation pro-ceeding.  We therefore find that the Respondent has notraised any representation issue that is properly litigable
in this unfair labor practice proceeding.  See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-ment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a Marylandcorporation, with a branch facility in Cinnaminson, NewJersey, herein called the Cinnaminson branch, has been
engaged in the business of providing armored car carrier
services for the transport of money and other valuable
items throughout the United States.During the 12-month period preceding issuance of thecomplaint, the Respondent, in conducting its businessoperations, performed services valued in excess of
$50,000 outside the States of Maryland and New Jersey.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6) and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.5II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held May 7, 1998, theUPGWA was certified on May 18, 1998, as the exclu-sive collectiveŒbargaining representative of the employ-ees in the following appropriate unit:                                                       4 As set forth in the Acting General Counsel™s Memorandum inSupport of Motion for Summary Judgment, the issue of the appropri-ateness of the unit was considered and decided by the Board and Re-gional Director in the underlying representation proceeding. The issueof the Union™s alleged affiliation with the International Brotherhood ofTeamsters was raised in the Respondent™s Motion to Revoke Certifi-cation.  The Acting Regional Director considered the Respondent™sMotion and issued an Order Denying Motion to Revoke Certificationon August 20, 1998.  On September 28, 1998, the Board denied review
of the Order.  We therefore find that the Respondent™s defenses do notraise any issues warranting a hearing.5 Although the Respondent™s answer to the complaint states that it iswithout knowledge as to whether the Union is a 2(5) labor organiza-tion, the Respondent failed to raise this issue in the underlying repre-sentation proceeding.  Accordingly, we find that the Respondent isprecluded from now litigating the matter in this proceeding.  SeeBiewer Wisconsin Sawmill, 306 NLRB 732 fn. 1 (1992); and WickesFurniture, 261 NLRB 1062, 1063 fn. 4 (1982). DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2All fullŒtime and regular partŒtime driver/guards, dis-patchers and vault employees employed by Respon-dent at the Cinnaminson branch, excluding all cashroom employees, clerical employees, Branch Manag-ers, Vault Managers, Operations Managers, and super-visors as defined in the Act.The UPGWA continues to be the exclusive represen-tative under Section 9(a) of the Act.B.  Refusal to BargainOn or about May 19, 1998, the Union, by letter, re-quested that the Respondent recognize and bargain, and,since on or about May 19, 1998, the Respondent hasfailed and refused.  We find that this failure and refusal
constitutes an unlawful failure and refusal to bargain in
violation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy failing and refusing on and after May 19, 1998, torecognize and bargain with the Union as the exclusivecollectiveŒbargaining representative of employees in the
appropriate unit, the Respondent has engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(5) and (1) and Section 2(6) and (7) of theAct.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to ceaseand desist, to recognize and bargain on request with the
Union, and, if an understanding is reached, to embody
the understanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the periodprovided by the law, we shall construe the initial period
of the certification as beginning the date the Respondent
begins to recognize and bargain in good faith with theUnion.  MarŒJac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Dunbar Armored, Inc., Cinnaminson, NewJersey, its officers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with International Union,United Plant Guard Workers of America (UPGWA) andits Local 506, as the exclusive bargaining representative
of the employees in the bargaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, recognize and bargain with the Unionas the exclusive representative of the employees in thefollowing appropriate unit on terms and conditions of
employment, and if an understanding is reached, em-body the understanding in a signed agreement:All fullŒtime and regular partŒtime driver/guards, dis-patchers and vault employees employed by Respon-dent at the Cinnaminson branch, excluding all cashroom employees, clerical employees, Branch Manag-ers, Vault Managers, Operations Managers, and super-visors as defined in the Act.(b)  Within 14 days after service by the Region, postat its facility in Cinnaminson, New Jersey, copies of theattached notice marked ﬁAppendix.ﬂ6 Copies of the no-tice, on forms provided by the Regional Director forRegion 4, after being signed by the Respondent™s
authorized representative, shall be posted by the Re-spondent and maintained for 60 consecutive days inconspicuous places including all places where notices to
employees are customarily posted.  Reasonable steps
shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial.  In the event that, during the pendency of these
proceedings, the Respondent has gone out of business or
closed the facility involved in these proceedings, the
Respondent shall duplicate and mail, at its own expense,
a copy of the notice to all current employees and former
employees employed by the Respondent at any timesince May 19, 1998.(c)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of aresponsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.  September 30, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ DUNBAR ARMORED, INC.3APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found thatwe violated the National Labor Relations Act and hasordered us to post and abide by this notice.WE WILL NOT refuse to bargain with International Un-ion, United Plant Guard Workers of America (UPGWA)and its Local 506, as the exclusive representative of the
employees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All fullŒtime and regular partŒtime driver/guards, dis-patchers and vault employees employed by us at ourCinnaminson branch, excluding all cash room em-ployees, clerical employees, Branch Managers, VaultManagers, Operations Managers, and supervisors asdefined in the Act.DUNBAR ARMORED, INC.